Citation Nr: 1512415	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease.

2.  Entitlement to an effective date earlier than March 29, 2006 for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

In his substantive appeal, the Veteran referenced several disabilities that are not presently on appeal: loss of vision in the right eye, cysts, interstitial fibrosis, emphysema, and hypertension.  Such matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted he is entitled to a higher disability rating for ischemic heart disease.  As he was last afforded a VA examination in February 2010 and his condition may have changed since that time, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 


In addition, the most recent VA treatment records associated with the claims file are from 2006.  Although the RO noted in the January 2013 Statement of the Case (SOC) that it viewed treatment records through January 2013 electronically, the Board does not have access to that electronic system.  As such, those records and any additional, relevant VA treatment records should be associated with the claims file on remand.

Turning to the Veteran's claim of entitlement to an earlier effective date for ischemic heart disease, the RO assigned an effective date of August 9, 2006 in     the October 2010 rating decision that granted service connection.  The Veteran subsequently filed a notice of disagreement with both the disability rating and the effective date assigned for ischemic heart disease in that decision.  In January 2013, the RO issued a rating decision granting an earlier effective date of March 29, 2006.  The rating decision stated that assignment of the March 29, 2006 effective date was a full grant based on applicable VA regulations, effectively terminating the Veteran's pending appeal on that issue.  The SOC issued in January 2013 only addressed the claim for an increased initial rating.

However, in March 2013, the Veteran submitted a VA Form 9 that included statements indicating he still disagrees with the effective date assigned for ischemic heart disease and was seeking an effective date back to September 1, 1999.  As     an SOC has not been issued with respect to the effective date appeal, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After an SOC has been issued, that issue should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, concerning the issue of entitlement to an effective date earlier than March 29, 2006 for the grant of service connection for ischemic heart disease so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Obtain and associate with the claims file VA treatment records dating since June 2006.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

3.  Then, schedule the Veteran for a VA heart examination to determine the current severity of his ischemic heart disease.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including METS testing unless contraindicated.  

4.  After completing the requested actions in items 2     and 3 above, and any additional development deemed warranted, the AOJ should readjudicate the claim for an increased initial rating for ischemic heart disease.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







